 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TUANJA EDWARD ANDERSON,                             No. 2:18-cv-1216 JAM KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    C. ROSE, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On July 29, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                          1
 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed July 29, 2019, are adopted in full;
 3           2. Defendant’s motion to revoke plaintiff’s in forma pauperis status (ECF No. 27) is
 4   granted;
 5           3. Plaintiff’s in forma pauperis status is revoked; and
 6           4. Plaintiff is ordered to pay the $400.00 filing fee within twenty-one days from the date
 7   of this order.
 8
      Dated: October 3, 2019                            /s/ John A. Mendez
 9
                                                        HONORABLE JOHN A. MENDEZ
10                                                      United States District Court Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
